10 N.Y.3d 748 (2008)
In the Matter of ROBERT M. RESTAINO, as Judge of the Niagara Falls City Court, Niagara County, Petitioner.
STATE COMMISSION ON JUDICIAL CONDUCT, Respondent.
Court of Appeals of the State of New York.
Submitted February 11, 2008.
Decided February 14, 2008.
Judge PIGOTT taking no part.
*749 Motion by New York State Association of City Court Judges for leave to file a brief amicus curiae on the request for review herein granted. Two copies of the brief must be served and 24 copies filed within seven days.